In refusing the application in this case, we desire to say, that we do so because we fully concur with the Court *Page 642 
of Civil Appeals in holding, that the decision of the case does not involve the adjudication of the rights of the applicant to an undivided half of the property acquired by the intestate since their putative marriage. This being a contest as to a right to administer upon the estate, that question could not properly be brought into the case either in the County Court or in the District Court, to which an appeal was taken.
We think the Court of Civil Appeals correctly held, that the appellee was lawfully married to the intestate, and that she was therefore his lawful widow, and was entitled under the statute to administer the estate.
The application for a writ of error is therefore refused.
Refused.
Delivered November 14, 1895.